DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response and amendment to the claims filed on 2/11/2022 are acknowledged.  The rejections and objections made in the previous office action are withdrawn in view of the amendment to the claims.  The restriction requirement mailed on 8/19/2021 has been withdrawn.
Claims 12-27, 32 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 28-31, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/19/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Statement of Reasons of Allowance

The present claims are allowable over the closest prior art, herein “Kyoji”, for the following reasons:
With respect to claim 12, Kyoji does not suggest alone, or in combination, the claimed molded article comprising a polyamide resin having a semi-crystallization time of 10-60 seconds and a melting point of 200 to 280 °C, a transparent member having a pencil hardness of 8H or larger, and a linear coefficient of 1x10-6 to 9x10-6/ °C, and where the molded article has a hollow structure formed from an outside, which is formed by at least the first enclosure, the second enclosure and the transparent member. With respect to claim 32, Kyoji does not suggest the first enclosure has a connector. Rather, the lens barrel 301 is supported by the pressing ring 102 and therefore does not require a connector on the first enclosure. The Examiner is unaware of prior art that reasonably suggests alone, or in combination, the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764